[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Before the court is motion #105 to dismiss for lack of jurisdiction over the person, Practice Book 143(2), filed by defendants Oddy's Moving Storage and Oddy Shashoua. The plaintiff Perry Eng, who now resides in California, commenced an action against these two defendants relating to fire damage to his property, which bears docket number CV 92 0121711, and they were both properly served. On December 29, 1992, in that action, the plaintiff moved to cite in two additional defendants, Mendon Leasing Corp. and Ehahu Cohen, which motion was granted, and they were thereafter properly served.
When the service on Mendon Leasing Corp. and Cohen was completed and the sheriff's return filed in court, the plaintiff submitted to the clerk the usual court entry fee of $150. See the attached form provided by the clerk's office indicating receipt of this amount. The clerk's office then assigned the above captioned docket number, CV 93 0130149, and created this new file for the reason that the plaintiff paid a court entry fee for a new and separate action.
Although properly served in the earlier action, Oddy's Moving  Storage and Shashoua were never served with process in the case at bar, as is evidenced by the lack of a return of such service in this file. Plaintiff argues that in accordance with Practice Book 142, the motion was not brought in a timely fashion, but it was filed on October 17, 1993, and hence was timely because an appearance by counsel on behalf of these defendants was not filed until September 17, 1993.
Motion # 105 by Oddy's Moving  Storage and Shashoua to dismiss is therefore granted.
So Ordered.
Dated at Stamford, Connecticut, this 28th day of January, 1994. CT Page 910
William B. Lewis, Judge
[EDITORS' NOTE:  THE FORM IS ELECTRONICALLY NON-TRANSFERRABLE.]